OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
                 the eokauwledginents,sad 10 fu 81)I hers beon
                 able    to learn        naver    made a atkargm
                                                  either$0
                 the shrrlttor oap otliw person ?er moh aa?-
                 rloea am a fotuy PubUo. lo oharm warnlvw
                 mdi to Bidalp uoaaty. m mreaba of 19u
                 th*.6barltt'* 6alo an tax p?opertloawas an-
                 tlmlall$largo. Short&#a,ftar
                                            the Shartff'r
                 Derdrhad .boulturned overto the Ooua8y
                 thus ram presented               to    aa a bill fm $148.00
                 fop liofuy f**a.
                         US anaurtadl            Bhrt     @or       opinfon        O-5356
                 by a    former     ALBtoraey       Donerel,4udd               0. ~fsa2u1,
                 the    AttorneyOeasral             hap    ruledI    +&at     it    was
                      tm i depaayrherltton .adiralght
                 le(gaI-




,.,,,....:;.::
HonorableB.   F.   aCcKe8,   Faga   )



          wFowth, aestmlngthat  It wouId br legel tar
    euoh ehar$eeto be ~tleito the Cbtuttt-for nrtloae
    ar a Motuy   Publlo,18 It poeeltilafos e de My
    sherift,en aaployaaof ths County,to lnebPt&to
    a suit against the Countyuhloh roqld.atiers the
    aoIhotlon of thla aoaouut?
HonorableE.   F.   MoKae, Page k


    aoocmpanylng suah report with laoolore oovulng
    euoh putbhaeorand rtquleltlane   lse~oed
                                           by him in
    supportof eaoh report. IS eaoh rxpenereEs in-
    oartrd in oon~~otloadth eey par~loalu    oaer,
    euoh rrpost ehell mna euah oeea. Saab report,
    involoee,and r~qul8lbloasehall be subjsoti   to
    th8 aualt of the oountyauditor,if any, othat-
    wlu by the Commlemloii~re Court, an4 ii it sppeare
         any item wee not bmurmd
    sthat~                         by such oflleet,
    or thateuohitem~II not l neo r eea r yor legal
    oxpwme of euah offlo*,ot rohamd upcm ptopsr
                      ltam she1r bo by sela oeuaty
    rrqrtleltlon,'ettah




         '980 ~l#$slot~ditio rlull bo peld by   tha 8tete
Hldr&o CwMtiyoOmpeneet+e6 lk emaMy offlaormaa
ot on antwl salary, aad the prorlolfmeof Seo-